 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Judy Bickham
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     JUDY BICKHAM,                                      Case No.: 2:19-cv-01790-WBS-KJN
11
                    Plaintiff,
12                                                      ORDER
13          vs.

14 EXPERIAN INFORMATION SOLUTIONS,
   INC., et. al.
15               Defendants.
16

17
            Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc. is dismissed
18
     with prejudice and each party shall bear its own attorneys’ fees and costs.
19

20
            IT IS SO ORDERED.
21
     Dated: December 27, 2019
22

23

24

25

26
27

28

                                                       1
                                              [PROPOSED] ORDER
